UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-7498


ANGELO GALLOWAY,

                       Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; MARK S. DAVIS, The Honorable
Judge; LAURA M. EVERHART, United States Assistant Attorney;
LAWRENCE H. WOODWARD, Attorney-At-Law,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cv-00404-RBS-LRL)


Submitted:   December 16, 2014               Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angelo Galloway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Angelo       Galloway    appeals    the     district   court’s      order

dismissing without prejudice his 42 U.S.C. § 1983 (2012) action.

We   have     reviewed      the   record    and   find     no    reversible    error.

Accordingly, we grant leave to proceed in forma pauperis and

affirm      for      the     reasons     stated      by    the    district     court.

Galloway v. United States, No. 2:14-cv-00404-RBS-LRL (E.D. Va.

Sept.    9,    2014).        We   deny    Galloway’s      motions    to    amend    his

complaint      and    for    summary     judgment.        We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                           2